DETAILED ACTION
This is the Office action based on the 14414795 application filed January 14, 2015, and in response to applicant’s argument/remark filed on November 29, 2022. Claims 1, 3-4, 15-17, 20, 22-29, 31, 33-36 and 38-41 are currently pending and have been considered below. Applicant’s cancellation of claims 2, 5-14, 18-19, 21, 30, 32 and 37 acknowledged.  Claims 20, 22 and 34 withdrawn from further consideration.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the pre- AIA  first to invent. 
  Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-4, 15-17, 23-29, 31, 33, 35-36 and 38-41 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerdiles (U.S. PGPub. No. 20060240642), hereinafter “Kerdiles’642”, in view of  Kerdiles et al. (U.S. PGPub. No. 20090294072), hereinafter “Kerdiles’072”, and Koshiishi et al. (U.S. PGPub. No. 20060037701), hereinafter “Koshiishi”.
--Claims 1, 3, 15, 16, 17, 25, 26, 27, 28, 29, 31, 33, 35, 36, 39: Kerdiles’642 teaches a method of bonding together two semiconductor substrate ([0011]), wherein surface A of a first substrate is bonded to surface B of a second substrate, comprising forming an oxide layer on surface A or surface B or both surfaces ([0063]);
subjecting surface A or surface B or both surfaces to a plasma activation step to create a disturbed region ([0066]), the disturbed region acts as a reservoir suitable for receiving the gases and other elements on the surfaces to enhance subsequent bonding ([0075-0077]), wherein the plasma is generated in an capacitive-coupling RIE chamber ([0088]) having a first RF generator applying to the electrode that supports the substrate, wherein the first RF generator serves to control the kinetic energy of the ions in the plasma, and a second RF generator that applied to an upper electrode to generate and control the density of the plasma ([0089]);cleaning the surfaces prior to bonding, such as by scrubbing or rinsing in DI water, by RCA clean, or by using NH4OH  ([0117]);putting the surfaces together, and initiating bonding ([0118]);reinforcing the bonding by heat treatment ([0119]).      It is noted that the oxide layer reads on the reaction layer recited in claim 1, and that RF generator generates alternate current.
      Kerdiles’642 further teaches that the method may be used in a SMART-CUT® process ([0010]), but fails to teach the forming the pre-bond interconnection and the forming the permanent bond between the first and second areas as recited in claim 1.
      Kerdiles’072 teaches a method of bonding two semiconductor substrates as in a SMART-CUT® process ([0111]), comprising placing the two semiconductor substrates in close contact with each other, then propagating a bonding front between them to initiate molecular bonding ([0030, 0039]) by locally applying a light pressure ([0066]),.        Kerdiles’072 further teaches that in order to avoid bubble and void defect, one or both the surfaces of the substrates are modified prior to the bonding so that the propagation may proceed at a reduced speed ([0030]), wherein the surface modification may comprise heating the substrate to between 30°C -90°C prior to the bonding to control the layer of water being adsorbed at the surface ([0080]), then stopping the heating before staring the molecular bonding ([0087]) at ambient temperature ([0072]), wherein the heating is applied before the substrates are placed in close contact with each other until initiation of bonding ([0043]), wherein the two substrates bond to each other by Van der Waals force from “several monolayers of water” present on the surfaces of the substrate ([0071]).  Kerdiles’072 proposes to use the lowest possible temperature for the bonding ([0081]).      Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to control the amount of water being adsorbed at the bonding surfaces in the invention of Kerdiles’642 because Kerdiles’642 teaches that the method may be used in a SMART-CUT® process, and Kerdiles’072 teaches that controlling the amount of water being adsorbed at the bonding surfaces would advantageously avoid bubble and void defects in such SMART-CUT® process.       It is noted that Kerdiles’072 further teaches that, instead of the heating, the surface modification may comprise forming a rough surface on one or both the surfaces, such as forming an oxide layer on the surfaces ([0054, 0092]) and optionally performing a cleaning of the oxide layer using water ([0095]).  Since Kerdiles’642 already teaches to form the oxide layer and to clean the oxide layer using water, one of skill in the art would recognize that the heating is optional.        Kerdile’072 further teaches that conventional method of smoothen the surfaces of the substrates may lead to defects, such as voids and bubbles, at the interface as the gap between the two surfaces is closed during the bonding ([0066-0069]), and that the modification of the surface to cause surface roughness, as described above, unexpectedly reduces these defects ([0070-0071])        Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform the steps of Kerdiles’072 subsequent to the plasma activation step of Kerdiles’642 because Kerdiles’642 teaches that the method may be used in a SMART-CUT® process but is silent about the steps subsequent to the plasma activation step, and Kerdiles’072 teaches to use such steps in a SMART-CUT® process.       It is noted that the monolayers of water at the surfaces of the substrates are considered the educts that partially fill the reservoirs on the substrate surfaces recited in claim 1.      It is noted that either the oxide layer or the disturb region/surface roughness is equivalent to the reaction layer or the growth layer recited in claim 1.  Although Kerdiles’642 and Kerdiles’072 are silent about the applying the pressure causes deformation of the growth layer, such deformation would be inevitable when the pressure is applied.
      Kerdiles’642 and Kerdile’072 fail to teach that the frequencies of the first and second RF generators are different.
      Koshiishi teaches a plasma chamber for processing semiconductor substrates, the plasma chamber has a first RF generator applying to an upper electrode having a frequency of 13.56 MHz or more ([0033]), such as 13.56-60 MHz ([0041, 0111]), and a second RF generator applying to a lower electrode having a relatively lower frequency of 13.56 MHz or less (Abstract, [0023, 0030, 0048]), such as 300 KHz-13.56 MHz ([0041, 0115]). Koshiishi further teaches that in this arrangement, the first RF generator is used for generating plasma and the second RF generator is used for attracting ions onto the substrate ([0048]), and that the high frequency produces a high density plasma because ions cannot follow the high frequency ([0181]), that the low frequency attracts ions in the plasma because the ions can follow the low frequency ([0185]).
       Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, in routine experimentations, to use the RF generator having the higher frequency as the second RF generator and the RF generator having a lower frequency as the first RF generator in the invention of Kerdiles’642 because Kerdiles’642 teaches that the first RF generator serves to control the kinetic energy of the ions in the plasma, and the second RF generator that applied to an upper electrode to generate and control the density of the plasma, but is silent about the frequencies of the first and second RF generators, and Koshiishi teaches that such generators arrangement would produce such effect. 
      Kerdiles’642 and Kerdile’072 fail to teach that the permanent bond being at least partially strengthened by a reaction of the first educt filled in the first reservoir with a second educt contained in the at least one reaction layer of the second substrate, the reaction comprising deforming a growth layer provided between the second contact area and the at least one reaction layer of the second substrate, the deforming of the growth layer serving to reduce a distance between the second portions of the first contact areas of the first substrate and the second portions of the second contact area of the second substrate by bulging the second portions of the second contact area of the second substrate toward the second portions of the first contact area of the first substrate to close the gaps and at least partially strengthen the permanent bond.
       However, Kerdiles’642 further teaches that surface A and B may be silicon surfaces ([0113-0114]) and Kerdiles’072 teaches that the heating maybe performed at 30-90°C ([0048]). As evidenced by Foord et al. (U.S. PGPub. No. 20120275981), water readily reacts with silicon to form silicon oxide at low temperature ([0011]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, in routine experimentations, to form a silicon oxide layer when the water reacts with the silicon surfaces during the heating. It is noted that this oxide layer is considered to be equivalent to the “growth layer” recited in claim 1.  It is noted that the oxide layer would be formed along the microscopic convex/concave silicon surface, and at least some portion of the microscopic convex/concave surface would be deformed as the substrates are pressed against each other.
       Although Kerdiles’642 and Kerdiles’072 are silent about the formation of silicon dioxide from silicon in the growth layer would bulge the second contact area of the second substrate toward the first contact area of the first substrate to close the gaps and at least partially strengthen the permanent bond, since it is well known in the art that adding oxygen to silicon to form silicon dioxide would increase the volume, such bulging of the second contact area of the second substrate toward the first contact area of the first substrate to close the gaps would be inevitable. This inherency is confirmed by Applicant in paragraph 0103 in the specification.        Kerdiles‘642 further discloses that the disturbed region is about 10Å -250Å ([0085]), and Kerdiles‘072 further discloses that the oxide layer is about 250Å - 500Å ([0095]). Therefore, the plasma forms a disturbed region 10Å-250Å into the oxide layer, and the remaining oxide layer is not disturbed. Thus, the undisturbed oxide layer and the disturbed oxide layer are equivalent to the reaction layer and the growth layer of claim 1, respectively. Although Kerdiles‘642 and Kerdiles‘072 are silent about the disturbed layer deforms during the heat bonding, such deformation would occur due to the bonding of the monolayers of water molecules in the disturbed oxide layer, as taught by Applicant (Specification , paragraph 0017).  It is noted that the growth layer is formed on the surfaces A and B, that the subsequently absorbed water molecules are part of the growth layer, and the bonding would reduce a distance between surface A and surface B.       Furthermore, Applicant clearly teaches that the “filling of the reservoir” with the water may be accomplished by merely exposing the substrate to humidity and oxygen in the atmosphere, as in paragraph 0043, i.e. “(f)or the step of filling of the reservoir with a first educt or a first group of educts, as claimed in the invention the following embodiments, also in combination, are conceivable: exposing the reservoir to the ambient atmosphere...”, and in paragraph 0059, i.e. “In another embodiment of the invention, it is advantageously provided that filling of the reservoir takes place by one or more of the steps cited below: exposing the first contact area to the atmosphere, for filling the reservoir with atmospheric humidity and/or oxygen contained in the air,...”.  It would have been obvious to one of ordinary skill in the art at the time the invention was made, in routine experimentations, to the invention of Kerdiles’642 as modified by Koshiishi and Kerdiles’072, to expose the substrates to room atmosphere after unloading the substrates from the plasma etch apparatus and before loading the substrates into a bonding apparatus, thus would inevitably fill the reservoir with moisture, as taught by Appellant.  It is further noted that Kerdiles’072 also discloses cleaning the substrates prior to the bonding (paragraph 0075 and 0114), which would provide water to the contact surface.      Since Kerdiles’642 as modified by Koshiishi and Kerdiles’072 clearly teaches to clean the surfaces to be bonded with water so that at least several monolayers of water are adsorbed to the surfaces, pressing the surfaces together while heating the surfaces, oxide growth would occur to fill in the existing gaps, pores and cavities at the surfaces and narrowing the distances between the surfaces in these regions, as taught by Applicant.  Although Kerdiles’642 as modified by Koshiishi and Kerdiles’072 is silent about the water or the oxide completely close the gaps, it would have been obvious to one of ordinary skill in the art, in routine experimentations, to perform the bonding such that at least some of the gaps are completely closed during the bonding, as taught by Applicant.  It is noted that oxidation would cause volume increase because oxygen atoms are added to silicon to form silicon dioxide.       According to MPEP 2112  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”, Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).       Furthermore, it has been established that where an examiner has reason to believe that a characteristic or functional limitation in a claim may, in fact, be an inherent characteristic of the prior art, the examiner possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic the applicant is relying on for patentability. In re Best, 562 F.2d 1252, 1254-55 (CCPA 1977) (quoting In re Swinehart, 439 F.2d 210 (CCPA 1971). An examiner’s belief is reasonable where starting materials and processing of the prior art are so similar to those disclosed by the applicant that it appears that the claimed function or property would naturally result when conducting the process as taught in the prior art. See In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1326 (Fed. Cir. 1986); Best, at 1255.  “Inherency may supply a missing claim limitation in an obviousness analysis’ where the limitation at issue is ‘the natural result of the combination of prior art elements'.'''’ Id. (quoting PAR Pharm., Inc. v. TWI Pharm., Inc., 773 F.3d 1186, 1194 (Fed. Cir. 2014).
--Claim 4: Kerdiles’642 further discloses that a voltage of the ion species is 10 eV- 2 KeV ([0031]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, in routine experimentations, to use a voltage of 10 V -2 KV as applied to an electrode.
--Claim 24: Kerdiles’642 further teaches to maintain a pressure in 5 mTorr - 10 Torr ([0101]). This overlaps the range of 0.1-0.9 mbar in claim 11.
--Claim 23: Kerdiles’642 further teaches to flow oxygen and argon during the plasma activation ([0099]).--Claim 38: Kerdiles’642 further teaches that the surface roughness resulting from the plasma activation generally extends to a depth 10-250 Å ([0085]).  Thus, the roughness has a size in the height dimension of about 10-250 Å, which overlaps the range “having a size up to 5 nm” recited in claim 38.  It is noted that 5 nm is equivalent to 50 Å.  One of skill in the art would recognize that the surface roughness would contain convex and concave portions, which are equivalent to the “pores” recited in claim 38.--Claims 39, 40, 41: Kerdiles’642 further teaches that the plasma activation advantageously enables obtaining high bonding force without requiring heating the substrate to a high temperature, such as lower than 600°C  ([0008-0010]), and that controlling the plasma activation can lead to significant higher bonding energy ([0108]).  Kerdiles‘072 teaches that the quality of bonding interface is improved  by the silanol bonds terminating at the surfaces due to the surface modifying ([0005-0006]). In one embodiment Kerdiles’642 discloses the reinforcing the bonding by heat treatment at a low temperature (emphasis added), such as at 200°C ([0119]).  Therefore, the reinforcing temperature is a result-effective variable, and one of ordinary skill in the art at the time the invention was made would be motivated to implement various techniques of surface modification to enable reinforcing the bonding at an even lower temperature, such as about 100°C.
 Response to Arguments
 Applicant's arguments filed November 29, 2022 have been fully considered as follows:-- Regarding Applicant's argument that the limitation in claim 38 has support in paragraph 0035 of the specification, this argument is persuasive.  Rejection of claim 38 under 35 U.S.C. 112(a) withdrawn.-- Regarding Applicant's argument that the cited prior arts do not teach the temperatures recited in claims 39-41 for conducting the permanent bonding step, this argument is not persuasive.  Kerdiles’642 teaches that the plasma activation advantageously enables obtaining high bonding force without requiring heating the substrate to a high temperature, such as lower than 600°C  ([0008-0010]), and that controlling the plasma activation can lead to significant higher bonding energy ([0108]).  Kerdiles‘072 teaches that the quality of bonding interface is improved  by the silanol bonds terminating at the surfaces due to the surface modifying ([0005-0006]). In one embodiment Kerdiles’642 discloses the reinforcing the bonding by heat treatment at a low temperature (emphasis added), such as at 200°C ([0119]).  Therefore, the reinforcing temperature is a result-effective variable, and one of ordinary skill in the art at the time the invention was made would be motivated to implement various techniques of surface modification, such as plasma activation, roughening the surface, controlling the monolayers of water, etc.  to enable reinforcing the bonding at an even lower temperature, such as about 100°C.
-- Regarding Applicant's argument that the cited prior arts do not teach pre-bonding at ambient temperature, this argument is not persuasive.  As explained above, Kerdiles‘072 clearly teaches that the heating is optional, and may be substituted by the various techniques of surface modification.  Kerdiles‘072 further teaches that,  even when a heating is implemented, the heating may comprise heating the substrate to between 30°C -90°C prior to the bonding to control the layer of water being adsorbed at the surface ([0080]), then stopping the heating before staring the molecular bonding ([0087]) at ambient temperature ([0072]), wherein the heating is applied before the substrates are placed in close contact with each other until initiation of bonding ([0043]),-- Regarding Applicant's argument that the claimed pore size in claim 38 is relate to a diameter of the pore rather than its depth, this argument is not commensurate with the scope of the claim because the claim does not define a pore size..  In this case, Kerdiles’642 discloses that the surface roughness resulting from the plasma activation generally extends to a depth 10-250 Å ([0085]).  Thus, the roughness has a size in the height dimension of about 10-250 Å, which overlaps the range “having a size up to 5 nm” recited in claim 38.  It is noted that 5 nm is equivalent to 50 Å.  Nevertheless, since the substrate and the plasma activation taught by Kerdiles’642 is the same as Applicant’s, it would have been obvious to one of ordinary skill in the art at the time the invention was made, in routine experimentations, to form pores having such claimed sizes, as taught by Applicant.

 Conclusion
THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713